Name: 98/105/EC: Commission Decision of 28 January 1998 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  Africa;  agricultural activity;  agricultural policy;  plant product;  tariff policy
 Date Published: 1998-01-31

 Avis juridique important|31998D010598/105/EC: Commission Decision of 28 January 1998 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt Official Journal L 025 , 31/01/1998 P. 0101 - 0105COMMISSION DECISION of 28 January 1998 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (98/105/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 97/14/EC (2), and in particular Article 15(3) thereof,Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from a third country, it may temporarily take any additional measures necessary to protect itself from that danger;Whereas France, on the basis of continued interceptions of Pseudomonas solanacearum in potatoes originating in Egypt adopted on 19 March 1996 measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum from Egypt into France;Whereas Finland adopted on 4 April 1996 similar measures against the introduction of that organism into Finland;Whereas Spain and Denmark subsequently adopted such measures on 16 April and 22 April 1996 respectively against the introduction into their respective territories;Whereas the Commission, by Decision 96/301/EC (3), authorised Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt;Whereas during the import season 1996/97 there have been considerable numbers of interceptions of Pseudomonas solancearum (Smith) Smith on imports of potatoes originating in Egypt;Whereas, therefore it has become apparent that the additional measures referred to in Decision 96/301/EC, are not sufficient to prevent the entry of Pseudomonas solanacearum or have not been complied with;Whereas in such a situation Decision 96/301/EC should be strengthened and the import into the Community of potatoes originating in Egypt be banned unless the emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as laid down in the Annex to this Decision are complied with;Whereas in relation to the requirements laid down in point 25.2 of Annex IV, part A, section I to Directive 77/93/EEC and on the basis of information provided by Egypt, of international scientific and technical information and of experience gained on imports in the past, it is apparent that Egypt is known to be free from Clavibacter michiganensis spp. sepedonicus;Whereas, because of concern for possible latent infection of potatoes by Pseudomonas solanacearum (Smith) Smith the additional measures include testing for the presence of the organism in Egypt in potatoes intended for export to the Community as well as a monitoring testing programme of the said potatoes on entry into the Community and appropriate controls on the waste disposal after packaging or processing of the said potatoes in the Community;Whereas the effects of the emergency measures will be assessed continually, in the import season 1997/98, and possible subsequent measures applicable to the introduction of potatoes originating in Egypt, will be considered in the light of the results of that assessment;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 Decision 96/301/EC is hereby amended as follows:1. The text of Article 1 is replaced by the following:'The entry into the territory of the Community of tubers of Solanum tuberosum L. which originate in Egypt, other than those already prohibited under the provisions laid down in Annex III, part A, point 10 to Directive 77/93/EEC, shall be prohibited with effect from 1 February 1998 unless with reference to certain areas in Egypt, the measures applicable to tubers grown in these areas and as laid down in the Annex of this Decision, are complied with. The measures specified in point 1(c) and (d) of the Annex shall apply only to consignments leaving Egypt after the Commission has informed Egypt of these measures.`2. The text in Article 2 is replaced by the following:'The importing Member States shall provide the Commission and the other Member States, before 30 August 1998, with information on the amounts imported pursuant to this Decision and with a detailed technical report on the official examination referred to in point 2 of the Annex; copies of each plant health certificate shall be transmitted to the Commission. In cases of notification of a suspect or confirmed finding as referred to in point 4 of the Annex copies of the plant health certificates and their attached documents shall be transmitted with the said notification.`3. In Article 4 '30 November 1996` is replaced by '30 September 1998`.4. The Annex is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31. 1. 1977, p. 20.(2) OJ L 87, 2. 4. 1997, p. 17.(3) OJ L 115, 9. 5. 1996, p. 47.ANNEX For the purpose of the provisions of Article 1, the following emergency measures shall be complied with, in addition to the requirements for potatoes laid down in parts A and B of the Annexes I, II and IV to Directive 77/93/EEC, with the exception of those laid down in Annex IV, part A, section I, point 25.8:1. (a) the potatoes destined for introduction into the Community shall have been produced in fields located in an area which has been officially declared by the Egyptian plant health authorities as a 'qualified area` in which no outbreak of Pseudomonas solanacearum (Smith) Smith has occurred; 'area` shall be defined, for the delta region, by 'village` (administrative units already established which cover a group of 'basins`), and for the desert regions, by 'basin` (irrigation unit);(b) the competent Egyptian authorities shall provide the Commission with a 'list of the qualified areas`, indicating the qualified areas as specified under (a) and providing their individual or collective names and their individual official code number; this list shall be provided to the Commission prior to the first introduction of potatoes following the coming into force of this Decision;(c) the potatoes specified under (a) shall have been, in Egypt:- grown from potatoes produced in 'qualified areas` as defined under (a) which have been officially tested for latent infection, immediately prior to planting, in accordance with the Community interim test scheme as laid down in Decision 97/647/EC (1), and found free from Pseudomonas solanacearum (Smith) Smith in such testing,- officially inspected in the field during the growing season for symptoms of potato brown rot caused by Pseudomonas solanacearum (Smith) Smith and found free from auch symptoms in these inspections and a sample taken of 500 tubers per five feddans (= 5 acres) or 200 tubers per feddan (= 1 acre) or part thereof for smaller acreages of potatoes as close as possible to harvest for laboratory examination including an incubation test and visual inspection on cutting of the tubers for symptoms of potato brown rot caused by Pseudomonas solanacearum (Smith) Smith and found free from such symptoms in these inspections,- on arrival at the packing station,- accompanied by documents attached to each lorry load at the field of harvest stating the origin, by area as specified in (a), of the load,- officially inspected on samples of cut tubers for symptoms of potato brown rot caused by Pseudomonas solanacearum (Smith) Smith and found free from such symptoms in these inspections, at a sampling rate, for 70kg sacks or equivalent, of 10 % of sacks and 40 tubers inspected per sack, and for 1 or 1,5 tonne sacks, at a sampling rate of 50 % of sacks and 40 tubers inspected per sack,- after packing of sacks at the packing station, officially inspected on samples of tubers for symptoms of potato brown rot caused by Pseudomonas solanacearum (Smith) Smith and found free from such symptoms in these inspections, at a sampling rate of 2 % of sacks per consignment and 30 tubers inspected per sack,- officially tested for latent infection on samples taken from each consignment; during the export season at least one sample per area as specified in (a) and represented in the consignment must be taken, but in any case at least five samples must be taken and submitted for laboratory analysis in accordance with the Community interim test scheme as laid down in Decision 97/647/EC, and found free from Pseudomonas solanacearum (Smith) Smith in such testing,- harvested, handled and bagged separately, including reasonably separate use of machinery, basin by basin, wherever possible, and in any case area by area as specified in (a),- prepared in lots, each of which shall be made up exclusively by potatoes which were harvested in one single area as specified in (a),- clearly labelled, on each bag, with an indelible indication of the relevant official code number as given in the 'list of qualified areas`, and of the relevant lot number,- accompanied by the official phytosanitary certificate required under Article 12.1(b) of Directive 77/93/EEC indicating the lot number(s) under the section 'Distinguishing marks`, and the official code number(s), as referred to in the previous indent, under the section 'Additional declaration`; the lot number of the lot from which a sample has been taken for the purpose specified in the fifth indent above, as well as the official statement that the testing has been carried out, shall also be indicated in that section,- exported by an officially registered exporter, the name or trademark of which shall be indicated on each consignment. The list of officially registered exporters established by the competent Egyptian authorities shall have been made available to the Commission prior to 1 February 1998;(d) the points of entry authorized for the introduction of relevant potatoes and the name and address of the responsible official body in charge of each point shall have been notified by the Member States to the Commission, which will inform the other Member States and Egypt thereof;(e) the responsible official body in charge of the point of entry should have received advanced notification of the likely time of arrival of consignments of potatoes as well as of the amount thereof. In absence of any advance notification, the provisions of Article 5(4) of Council Directive 83/643/EEC (2) as last amended by Directive 91/342/EEC (3) shall apply.2. At the point of entry, the potatoes shall be subjected to the inspections required pursuant to Article 12 of Directive 77/93/EEC, and such inspections, shall be done on cut tubers of samples of at least 200 tubers each, taken from each lot in a consignment, or if the lot exceeds 25 tonnes, from every 25 tonnes or part thereof in such a lot.Each lot of the said consignment shall remain under official control and may not be marketed or used until it has been established that the presence of Pseudomonas solanacearum (Smith) Smith was not suspected or detected in those examinations. In addition, in cases where typical or suspect symptoms of Pseudomonas solanacearum (Smith) Smith are detected in a lot, all remaining lots in the said consignment which originate from the same area shall be held under official control until the presence of Pseudomonas solanacearum (Smith) Smith has been confirmed or refuted in the said lot.If typical or suspect symptoms of Pseudomonas solanacearum (Smith) Smith are detected in the said examinations, the confirmation or refutation of Pseudomonas solanacearum (Smith) Smith shall be determined by testing in accordance with the said Community interim test scheme. If Pseudomonas solanacearum (Smith) Smith is confirmed the lot from which the sample has been taken shall be subjected to one of the following measures, either:(i) refusal or permission to send products to a destination outside the Community; or(ii) destruction,and all remaining lots in the consignment from the same area shall be tested in accordance with point 3.3. In addition to the inspections referred to in paragraph 2, testing for latent infection in accordance with the said Community interim test scheme shall be done on samples taken from each area as specified in 1(a); during the export season at least one sample per area shall be taken at a rate of 200 tubers per sample from a single lot. The sample selected for latent infection shall also be subjected to an inspection of the cut tubers. For each sample tested and confirmed positive there should be retention and appropriate conservation of any remaining potato extract.Each lot from which the samples have been taken shall remain under official control and may not be marketed or used until it has been established that the presence of Pseudomonas solanacearum (Smith) Smith was not confirmed in the said testing. If Pseudomonas solanacearum (Smith) Smith is confirmed the lot from which the sample has been taken shall be subjected to one of the following measures, either:(i) refusal or permission to send products to a destination outside the Community; or(ii) destruction.4. In the case of both suspect and confirmed findings of Pseudomonas solanacearum (Smith) Smith the Member States shall notify the Commission and Egypt immediately thereof; the notification of a suspect finding shall be on the basis of a positive result in the rapid screening test(s) or screening test(s) as specified in section I point 1 and point 2 respectively, of the said Community interim test scheme.5. The Commission shall ensure that it receives information of the details and the results of visual inspections referred to in 1(c) second, third and fourth indents and of the testing referred to in 1(c) fifth indent. The 'list of qualified areas` shall be adjusted by the Commission according to these results and to the findings made under 2 and 3; in relation to a suspect notification made under 4 the 'list of qualified areas` shall be adjusted with an indication of a holding notice on further exports from the relevant area until confirmation or refutation of the suspect finding of Pseudomonas solanacearum (Smith) Smith.6. Member States shall lay down appropriate labelling requirements with the aim of preventing the potatoes from being planted and appropriate measures for the disposal of waste after packaging or processing of the potatoes to prevent any spread of Pseudomonas solanacearum (Smith) Smith as a result of possible latent infection.(1) OJ L 273, 6. 10. 1997, p. 1.(2) OJ L 359, 22. 12. 1983, p. 8.(3) OJ L 187, 13. 7. 1991, p. 47.